Case 2:13-cr-01075 Document 62-2 Filed on 07/20/20 in TXSD Page 1 of 2

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
ATTORNEYS AT LAW .
P.O. BOX 17428
AUSTIN, TEXAS 78760

512/447-6675
FAX 512/693-0728

Douglas Steven Bird

Email: Steve. Bird@lgbs.com

j United States Court

July \s 2020 Southern District of Texas
FILED
Clerk of Court JUL 2 Oro20
1133 N. Shoreline Blvd. .

Corpus Christi, TX 78401 David J. Bradley, Clerk of Court

RE: Cause No. 2:13-cr-01075; United States of America, v. Jorge Juan Torres Lopez

Dear Clerk:
Enclosed for filing please find the following in the referenced cause of action:

e Petition of Montgomery County, Texas et al., for Adjudication of Interest in
Property at 53 South Wind Drive, Montgomery, Texas, 77356;

Thank you for your attention to this matter. If I can be of further service to you, please
call me.

Sincerely,

f

ouglas Steven Bird
Attorney at Law

SB/irv

ce: Julie K. Hampton
U.S. Attorney’s Office
800 N. Shoreline Blvd
Ste. 500
Corpus Christi, TX 78401

Jon Muschenheim

US, Attorney’s Office
800 N. Shoreline Blvd.
Ste. 500

Corpus Christi, TX 78401

Lance Andrew Watt

 
Case 2:13-cr-01075 Document 62-2 Filed on 07/20/20 in TXSD Page 2 of 2

 

 
